The plaintiff -was a passenger on the defendant’s train going to the Pennsylvania Station in New York City. When the train reached that station she left it and started along the station platform to the stairs that lead to the upper level of the station and to the public highway. While walking along the station platform toward the head of the train she looked through the windows of the cars that had been emptied of their passengers and in the second car ahead of the car she had left she saw a newspaper which she wanted for her infant grandson who was with her. She went into the car, secured the newspaper and started back to the station platform. As she got back to the platform of the car and was about to step out, the train gave a “ lunge ” and she was thrown to the station platform and injured. She has recovered a verdict against the defendant railroad company in money damages for the injuries thus suffered. The defendant appeals. Judgment affirmed, with costs. No opinion. Close, P. J., Hagarty and Carswell, JJ., concur; Adel and Aldrich, JJ., dissent and vote to reverse the judgment and to dismiss the complaint, with the *873following memorandum: Under the facts and circumstances of this case, no matter what term may be applied to the status of the plaintiff at the time she was injured, the defendant may not be said to have owed her the same duty it owed a passenger inside the vehicle that had transported her, or to a passenger using the station platform, after leaving the vehicle, to reach the public highway. She was not injured by any willful or wanton neglect or conduct on the part of the defendant. She sustained her injuries at a place where she had no right to be at the time.